Citation Nr: 0613874	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-32 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to August 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
30 percent rating for degenerative joint disease with 
limitation of motion of the right knee.  

In an October 2005 statement, the veteran alleged that the 
Board needed to consider his left knee pain as secondary to 
his service-connected right knee disability.  A January 2004 
rating decision denied service connection for a left knee 
disability as secondary to the service-connected right knee 
disability.  The veteran did not timely appeal this issue, so 
it is not before the Board.  The veteran's October 2005 
statement also appears to allege that his right knee 
disability has aggravated his service-connected back 
disability (which is currently rated noncompensable).  Since 
this issue has not been developed for appellate review, it is 
likewise referred to the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's most recent VA examination was in May 2002.  In 
October 2003, he had arthroscopic surgery on the right knee.  
Due to this intervening surgery, a VA examination is 
necessary to determine the current severity of his right knee 
disability.  Recent VA and private medical records may also 
contain information pertinent to this claim.  

Additionally, a statement from the veteran in October 2005 
reported he has been evaluated for participation in a VA 
Vocational Rehabilitation program.  Potentially, his VA 
Vocational Rehabilitation file may contain pertinent 
information.
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for any award of compensation.  
While he has not disagreed with the effective date assigned 
to date, since the case is being remanded anyway, the RO will 
have the opportunity to cure the notice deficiency.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran 
notice regarding effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
right knee disability since his October 
2003 surgery.  The RO should obtain 
records of such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any reports of VA 
treatment (not already of record). 

3.  The RO should review the veteran's 
Vocational Rehabilitation file, and if 
there is any pertinent information in the 
file that is not a duplicate of records in 
his claims file and pertains to the 
severity of his right knee disability, 
copies of such records should be made and 
associated with the claims file. 

4.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his right knee disability.  
The claims file must be available to the 
examiner for review in conjunction with 
the examination.  Findings should be 
reported in detail and must specifically 
include range of motion studies for the 
right knee (with notation of any further 
limitation of motion due to pain or 
repetitive use).  The degree of any 
associated instability should be 
characterized in terms of slight, 
moderate, or severe.  The examiner should 
discuss the effect the right knee 
disability has upon the veteran's daily 
activities.  The examiner must explain the 
rationale for all opinions given.  

5.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


